Title: To George Washington from Major General William Howe, 21 September 1776
From: Howe, William
To: Washington, George



Sir,
Head Quarters York Island 21st Septemr 1776.

I have the Favor of your Letters of the 6th and 19th Current; in consequence of the latter, Directions are given for Major General Sullivan being conveyed to Elizabeth Town on the earliest Day, and I conclude Major General Prescot will return in the same Boat.
The Exchange you propose of Brigadier General Alexander, commonly called Lord Stirling, for Mr McDonald, cannot take Place, as he has only the Rank of Major by my Commission, but I shall readily send any Major in the enclosed Lists of Prisoners that you will be pleased to name in Exchange for him; and that Lord Stirling may not be detained, I would propose to exchange

him for Governor Montfort Brown, altho’ the latter is no longer in the military Line.
Enclosed you have a List of Officers belonging to the Army under my Command who are your Prisoners; it is not so correct as I could wish, having received no regular Return of the Officers of the 42nd and 71st Regiments taken this year, but beg Leave to refer you to Lieutenant Colonel Campbell of the 71st to rectify any Omissions that may be, and am to desire you will put opposite to their Names, such of your Officers of equal Rank as you would have in Exchange for them. The Names of the Non Commissioned and Privates Prisoners with you are not sent, being unnecessary, but the Return herewith enclosed specifies the Number, and I shall redeem them by a like Number of those in my Possession; for which Purpose I shall send Mr Joshua Loring, my Commissary, to Elizabeth Town, as a proper Place for the Exchange of Prisoners, on any Day you may appoint, wishing it to be an early one, wherein I presume you will concur, as it is proposed for the more speedy Relief of the distressed.
As it may be some Time before Mr Lovell arrives here from Halifax, tho’ I took the first Opportunity of sending for him after your Agreement to exchange him for Governor Skene, I am willing to believe, upon my Assurances of Mr Lovell’s being sent to you immediately on his Arrival, that you will not have any Objections to granting the Governor his Liberty without Delay and am induced to make the Proposal for your Compliance, neither of the Persons being connected with military Service.
General Carleton has sent from Canada, a Number of Officers and Privates, as per Return enclosed, to whom he has given Liberty upon their Paroles, and in Pursuance of his Desire, and their Engagements to him, I shall send them to Elizabeth Town on the earliest Day. It is nevertheless the General’s Expectation, that the Exchange of Prisoners as settled by Captain Foster in Canada, will be duly complied with, and I presume you are sufficiently sensible of the sacred Regard that is ever paid to Engagements of this Kind, to suffer any Infringement upon the plighted Faith of Colonel Arnold.
It is with much Concern that I cannot close this Letter without representing the ill Treatment, which I am too well informed, the King’s Officers now suffer in common Goals throughout the

Province of New England. I apply to your Feelings alone for Redress, having no Idea of committing myself by an Act of Retaliation upon those in my Power.
My Aid de Camp charged with the Delivery of this Letter, will present to you a Ball cut and fixed to the Ends of a Nail, taken from a Number of the same Kind, found in the Encampments quitted by your Troops on the 15th Instant—I do not make any Comment upon such unwarrantable and malicious Practices, being well assured the Contrivance has not come to your Knowledge. I am with due Regard, Sir, your most obedient Servant

W. Howe

